Title: To John Adams from Edmund Jenings, 5 August 1780
From: Jenings, Edmund
To: Adams, John


     
      Sir
      Antwerp August 5. 1780
     
     I have followed your Excellence to this Town in hopes of seeing you before your departure. I should follow you stil, if I could flatter myself with having the pleasure of overtaking you. However having met with a Gentleman on my route, who has promised to find you out if Possible at Rotterdam I shall return tomorrow to Brussels.
     The End of my Journey was to inform your Excellency, that I received yesterday a Letter from Mr. Johnson, which informd me that the Fier Roderigue is arrivd at Bourdeaux from Virginia and has convoyed 17 Ships safely in. She took two Ships on her passage, one of 370 HHds. of Tobacco and the other a West Indiaman. She left Virginia the 14th of June, and says that the people were much struck with the Capture of Charles Town at first but they have recovered themselves and are perfectly United. A Monsr. Francis is arrivd and as Mr. Deane. A Ship from New London is run ashore at New Rochefort. She left the Country the 28th of June—and her Letters were not come up when Mr. Johnson wrote. Nothing had been heard of D Estaing i.e. Ternay the 14 of June. It was imagind that He was gone to Quebec. Johnson has promised to write again if there is any thing perticular which I shall Communicate Immediately to your Excellence. It is said the French have lost an East Indiaman—it is said that D Estaing has been overturnd in his chaise on his Route the other side of Bourdeuax.
     I Hope your Excellency will excuse the Paper and writing. I write without Eyes and on such paper, as I can get. I beg my little Friends woud accept my best wishes for their Health and Happiness.
     I am Sir your Excellencys Most faithful & Obedient Humble Servt.
     
      Edm: Jenings
     
     
      P.S. The Gentleman, who Charges Himself with this is of Holland and now resides at Brussells is of Scoth Extraction. His Name is Douglas—He is Sensible and Agreable—has been in the East Indias, and having got wherewithal is contentd to live retird, without mixing further in the wold.
     
    